Prisoner feeds the watch dog and the dog fondles upon prisoner. There is no use in keeping the dog on watch longer. So in our case, as soon as the distiller became a prisoner of the store-keeper and the store-keeper agreed "to divide profits" there was no use in having such a store-keeper, and the policy of the government in providing "storekeepers" at high wages was thereby completely frustrated. *Page 359 
By this agreement the store-keeper was "led into temptation," for he could not deal hard, that is "watch closely" his prisoner and dependant, because their mutual interests required that the distillery should be kept in operation.
The distiller was led into temptation to defraud the Government for he had an assurance that his operations would not be watched very closely. Had this arrangement been made known to the Revenue Officer it would have been his duty instantly to discharge the store-keeper.
The transaction as nearly approaches "bribery and corruption" as can be well imagined.
If the store-keeper had agreed to receive of the distiller $25.00 a month out of his profits it would have been a case of bribery. Here the store-keeper agrees to pay the distiller $25.00 a month out of his wages in order to induce him to continue his operations, and the corruption consists in the fact that the distiller was thereby assured that he would not be closely watched, thus defeating the policy of the Act of Congress in the regulations for the appointment of storekeepers at high wages and detailed instructions to watch the operations of distillers.
Whenever parties enter into an arrangement whereby the policy of the law is defeated, they are in "pari delicto," and the law will not aid either party. See the cases cited in the brief of McCorkle, counsel for defendant.
There is error. Judgment below reversed, and upon the facts agreed judgment that defendant go without day and recover his costs.
PER CURIAM.                              Judgment reversed. *Page 360